       Case 3:19-mc-80224-JSC Document 20 Filed 09/27/19 Page 1 of 4



 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Alex Spiro (pro hac vice pending)
 2   alexspiro@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
 3 New York, New York 10010
   Telephone: (212) 849-7000
 4

 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Robert M. Schwartz (Bar No. 117166)
 6   robertschwartz@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 7 Los Angeles, California 90017-2543
   Telephone: (213) 443-3000
 8
   Attorneys for Defendant Elon Musk
 9

10

11                            UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
                                 SAN FRANCISCO DIVISION
14
     VERNON UNSWORTH,                         Case No. 3:19-mc-80224-JSC
15
                Plaintiff,                    DECLARATION OF ROBERT M.
16                                            SCHWARTZ IN SUPPORT OF
          vs.                                 DEFENDANT’S OPPOSITION TO
17                                            MOTION OF NON-PARTY RYAN MAC TO
     ELON MUSK,                               QUASH THE DEPOSITION SUBPOENA
18
                Defendant.                    Date: October 17, 2019
19                                            Time: 9:00 a.m.
                                              Courtroom: Courtroom F - 15th Floor
20                                            Judge: The Honorable Magistrate Judge
                                                      Jacqueline Scott Corley
21

22

23

24

25

26

27

28

       DECLARATION OF ROBERT M. SCHWARTZ ISO DEFENDANT’S OPPOSITION TO MOTION OF NON-
             PARTY RYAN MAC TO QUASH THE DEPOSITION SUBPOENA – Case No. 3:19-mc-80224-JSC
        Case 3:19-mc-80224-JSC Document 20 Filed 09/27/19 Page 2 of 4



 1                          DECLARATION OF ROBERT M. SCHWARTZ
 2          I, Robert M. Schwartz, declare as follows:
 3          1.      I am a member of the bar of the State of California and a partner at Quinn Emanuel

 4 Urquhart & Sullivan, LLP, attorneys for Defendant Elon Musk. I make this declaration of

 5 personal, firsthand knowledge, and if called and sworn as a witness, I could and would testify

 6 competently thereto.

 7          2.      I submit this declaration in support of Mr. Musk’s Opposition to the Motion of

 8 Non-Party Ryan Mac to Quash the Deposition Subpoena.

 9          3.      Attached hereto as Exhibit 1 is a true and correct copy of the Statement of
10 Uncontroverted Facts dated September 16, 2019, filed in Unsworth v. Musk, Case No. 2:18-cv-

11 08048 (C.D. Cal.).

12          4.      Attached hereto as Exhibit 2 is a true and correct copy of the Declaration of Elon
13 Musk in support of Defendant’s Motion for Summary Judgment, or in the Alternative Partial

14 Summary Judgment, without its exhibits, dated September 15, 2019, filed in Unsworth v. Musk,

15 Case No. 2:18-cv-08048 (C.D. Cal.).

16          5.      Attached hereto as Exhibit 3 is a true and correct copy of an email from Elon Musk
17 dated July 8, 2018.

18          6.      Attached hereto as Exhibit 4 is a true and correct copy of a letter dated July 26,
19 2018 from the Prime Minister of the Kingdom of Thailand to Elon Musk.

20          7.      Attached hereto as Exhibit 5 is a true and correct copy of a transcript of a July 13,
21 2018 interview of Vernon Unsworth on CNN. Michael Lifrak, counsel for Mr. Musk, oversaw the

22 creation of the transcript, which accurately reflects the portion of the interview captured on video.

23 The interview is available at:

24 https://money.cnn.com/video/technology/2018/07/15/vernonunsworth.cnnmoney/index; and

25 https://www.facebook.com/cnn/videos/10158544105061509/?v=10158544105061509.

26          8.      Attached hereto as Exhibit 6 is a true and correct copy of a tweet posted on Twitter
27 by Elon Musk on July 15, 2018.

28
                                                     -1-
         DECLARATION OF ROBERT M. SCHWARTZ ISO DEFENDANT’S OPPOSITION TO MOTION OF NON-
               PARTY RYAN MAC TO QUASH THE DEPOSITION SUBPOENA – Case No. 3:19-mc-80224-JSC
       Case 3:19-mc-80224-JSC Document 20 Filed 09/27/19 Page 3 of 4



 1         9.     Attached hereto as Exhibit 7 is a true and correct copy of an additional tweet
 2 posted on Twitter by Elon Musk on July 15, 2018.

 3         10.    Attached hereto as Exhibit 8 is a true and correct copy of tweets that Elon Musk
 4 posted on Twitter on July 17, 2018.

 5         11.    Attached hereto as Exhibit 9 is a true and correct copy of an email dated July 15,
 6 2019 from Sam Teller to Jehn Balajadia.

 7         12.    Attached hereto as Exhibit 10 is a true and correct copy of the Declaration of Jared
 8 Birchall in support of Defendant’s Motion for Summary Judgment, or in the Alternative Partial

 9 Summary Judgment, dated September 13, 2019, without its exhibits, filed in Unsworth v. Musk,

10 Case No. 2:18-cv-08048 (C.D. Cal.).

11         13.    Attached hereto as Exhibit 11 is a true and correct copy of email correspondence
12 dated August 15-16, 2018 between Jared Birchall and Jupiter Military & Tactical Systems.

13         14.    Attached hereto as Exhibit 12 is a true and correct copy of email correspondence
14 dated August 15-17, 2018 regarding Project Rowena.

15         15.    Attached hereto as Exhibit 13 is a true and correct copy of email correspondence
16 dated August 26-27, 2018 regarding Project Rowena Update.

17         16.    Attached hereto as Exhibit 14 is a true and correct copy of an email dated August
18 30, 2018 from Jupiter Military & Tactical Systems.

19         17.    Attached hereto as Exhibit 15 is a true and correct copy of an August 29, 2018
20 tweet posted on Twitter by TechCrunch reporter Drew Olanoff.

21         18.    Attached hereto as Exhibit 16 is a true and correct copy of a tweet posted by L. Lin
22 Wood to Twitter on August 29, 2018.

23         19.    Attached hereto as Exhibit 17 is a true and correct copy of an email exchange
24 between Elon Musk and Ryan Mac dated August 29, 2018 to September 4, 2018.

25         20.    Attached hereto as Exhibit 18 is a true and correct copy of an email dated August
26 30, 2018 from Elon Musk to Ryan Mac.

27         21.    Attached hereto as Exhibit 19 is a true and correct copy of an article by Daniel
28 Voshart titled Elon Musk,. Ryan Mac and Bad Faith Journalism published by Medium, dated
                                                   -2-
        DECLARATION OF ROBERT M. SCHWARTZ ISO DEFENDANT’S OPPOSITION TO MOTION OF NON-
              PARTY RYAN MAC TO QUASH THE DEPOSITION SUBPOENA – Case No. 3:19-mc-80224-JSC
       Case 3:19-mc-80224-JSC Document 20 Filed 09/27/19 Page 4 of 4



 1 September 15, 2018, available at https://medium.com/@voshart/elon-musk-ryan-mac-and-bad-

 2 faith-journalism-6c8c46f53277.

 3         I declare under penalty of perjury under the laws of the United States and the State of

 4 California that the foregoing is true and correct. Executed this 27th day of September 2019 at Los

 5 Angeles, California.

 6

 7
                                                By /s/ Robert M. Schwartz
 8                                                        Robert M. Schwartz

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3-
         DECLARATION OF ROBERT M. SCHWARTZ ISO DEFENDANT’S OPPOSITION TO MOTION OF NON-
               PARTY RYAN MAC TO QUASH THE DEPOSITION SUBPOENA – Case No. 3:19-mc-80224-JSC
